DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see page 4 of the remarks filed 9/22/2020, with respect to the objection to the specification as set forth in paragraph 2 of the action mailed 6/25/2020, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 4 of the remarks filed 9/22/2020, with respect to the rejection of claims 7 and 10 under 35 U.S.C. 112(b) as set forth in paragraph 5 of the action mailed 6/25/2020, have been fully considered and are persuasive.  The rejection of claims 7 and 10 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear from the claim limitations what is intended by a “molar ratio” that appears to be a “ratio of a ratio”.  That is, 50 to 99 is a ratio as is 50 to 1.  However, it appears that the molar ratio of the aliphatic and aromatic dicarboxylic acids MUST be 50 to 99 divided by 50 to 1, which appears to recite that the molar ratio of the aliphatic and aromatic dicarboxylic acids is simultaneously 50 to 99, 50 to 1 and the ratio of (50 to 99)/(50 to 1).  See, for example paragraph 0015 of US 2017/0225830 A1 to Kashiwakura et al., which demonstrates that the there is no quotient that expresses the molar ration range. 

Claim Rejections - 35 USC § 103
Claims 1, 3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakellarides (US 20140065431 A1) in view of Zeise (US 4606785).

Regarding claims 1 and 3, Sakellarides teaches a multilayer sheet for closing foodstuff containers comprising a polymeric substrate layer and a heat-sealable layer comprising a hot melt copolyester adhesive (polyester resin (A), adhesive composition) of at least one aromatic dicarboxylic acid, at least one aliphatic dicarboxylic acid and at least one aliphatic diol (glycol component) (para 0022, abstract), which said heat-sealable layer further comprises an anti-fog agent such as glycerol monostearate (nonionic surfactant, current claim 3) (para 0034).
overlaps that presently claimed, and inventive examples employing GRILTEXT D 1393 E, GRILTEXT 6E  and GRILTEXT D 2274 E copolyesters having respective Tg of -22 °C, 28 °C and 9 °C (para 0038-0039).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Sakellarides is silent to the presently claimed molar ratio.

However, Zeise teaches an adhesive polyester (abstract), and that the polyester exhibits cohesion by adjusting the proportions of the aromatic and aliphatic dicarboxylic acids such 70 mole % terephthalic acid and 30 mole % (i.e. 7 to 3 ratio).  Zeise also teaches that polyester exhibits adhesive properties by adjusting the proportions of the aromatic and aliphatic dicarboxylic acids such 30 mole % terephthalic acid and 70 mole % (i.e. 3 to 7 ratio) (column 4, lines 16-27).

Therefore, it would been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the proportions of the aromatic and aliphatic dicarboxylic acids to a ratio identical to that presently claimed based on the balance of cohesion and adhesion required of the prior art’s intended application as in the present invention.

Regarding claims 6-7, Sakellarides teaches the multilayer sheet for closing foodstuff containers comprising the polymeric substrate layer, or base layer, and the heat-sealable layer, which said two layers constitute a laminated film (see also Figure 1).  Figure 2 demonstrates that the base layer comprises a polyethylene terephthalate (i.e. PET), which teaches a polyester thermoplastic resin film.

Regarding claims 8-11, Figure 2 of Sakellarides teaches that the base layer and seal layer is a peelable lidding film, or constituting member, laminated to the CPET or APET container comprising food (packaging material, covering material, food packaging container).  Sakellarides notes that CPET and APET are polyesters (polyester resin of current claim 11) (para 0004).
	While Sakellarides does not stipulate that the heat-sealable layer has the presently claimed thickness range, selecting the thicknesses of layers, including adhesive layers, is well within the knowledge available to one skilled in the art based on the required/desired properties (e.g. overall laminate thickness, cost).  Indeed, it would been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the heat-sealable layer of the prior art with the presently claimed thickness based on the overall laminate thickness or towards reducing the cost of the adhesive coating based on the prior art’s intended application as in the present invention

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakellarides (US 20140065431 A1) in view of Zeise (US 4606785) and in further of Peiffer et al. (US 2005/0118412 A1).

Regarding claims 2 and 5 Sakellarides teaches a multilayer sheet for closing foodstuff containers comprising a polymeric substrate layer and a heat-sealable layer comprising a hot melt copolyester adhesive as in the rejection of claim 1 as set forth above.

Sakellarides is silent to the composition comprising polyester resin (B) having a Tg of 40 to 90 °C in an amount of 10 to 150 parts by weight to 100 part by weight of the aliphatic polyester.

However, Peiffer teaches a sealable outer layer (A) (para 0070) prepared from polyesters (I) and (II) (para 0076), which said polyester (I) has a Tg of more than 50 °C (polyester resin (B)) towards the prevention of film (A) adhering to the extruder (para 0098) and which said polyester (II) has a Tg of less than 20 °C towards the prevention of tearing of the film (para 0099).  Peiffer also teaches that the polyester (II) is present at 60 to 90 % by weight and polyester (I) at 10 to 40 % by weight (para 0085, Table of para 0158), which provides an overlap with the proportions presently claimed (current claim 5).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Also, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would been obvious to one of ordinary skill in the art before the effective filing date of the present invention to add a high Tg polyester to the heat-seal composition of Sakellarides in an amount identical to that presently claimed towards said composition providing a balance of the prevention of adhering to the extruder and the prevention of tearing of the adhesive layer as in the present invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakellarides (US 20140065431 A1) in view of Zeise (US 4606785) and in further of Kinoshita et al. (JP 2012091396 A).

Regarding claim 4, Sakellarides teaches a multilayer sheet for closing foodstuff containers comprising a polymeric substrate layer and a heat-sealable layer comprising a hot melt copolyester adhesive and an anti-fog agent such as glycerol monostearate as in the rejection of claims 1 and 3 as set forth above.

Sakellarides is silent to the composition comprising the anti-fog agent in an amount of 0.1 to 50 parts by mass to 100 part by weight of the copolyester.

However, Kinoshita teaches a coextrusion laminate comprising a heat-sealing layer containing a predetermined aliphatic polyester (para 0015-0028), which said heat-sealing layer 

Therefore, it would been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the anti-fog agent disclosed in Sakellarides in proportions identical to that presently claimed based on the degree of anti-fog properties required of the prior art’s intended application as in the present invention.

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 4-5 of the remarks filed 9/22/2020, with respect to the rejection of claim(s) 1, 3 and 6-10 over Kinoshita et al. under 35 U.S.C. 102(a)(1) as set forth in paragraph 7 of the action mailed 6/25/2020, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the claim amendments and pages 4-5 of the remarks filed 9/22/2020, with respect to the rejection of claim(s) 2, 5 and 11 over Kinoshita et al. under 35 U.S.C. 103 as set forth in paragraph 10 of the action mailed 6/25/2020, have been fully considered but they are not persuasive.


With respect to the Applicant’s arguments in Section (V)(A), findings (2) and (3), the Applicant’s attention is also respectfully directed to the prior art rejections set forth above, wherein it is acknowledges that Sakellarides is silent to the presently claimed molar ratio.  However, the secondary, and clearly analogous, Zeise remedies Sakellarides as well as instructing one of ordinary skill as to the motivation (i.e. recognition of predictable results) for the combination; that is, towards considerations of the heat-seal layer cohesion and adhesive properties by adjusting the proportions of the aromatic and aliphatic dicarboxylic acids.
With respect to Section (V)(B), it is noted that the Kinoshita reference has been relegated to a tertiary reference to remedy the Sakellarides/Zeise combination in regards to the presently claimed proportions of the anti-fog agent disclosed in Sakellarides.  Also, Exemplary Rationale (A) does not require that the Peiffer reference disclose or suggest the polyester resin (A); only that the claimed elements are contained in the combination of references (see articulate (1) of Applicant’s remarks).
Indeed, the Applicant is reminded that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Lastly, returning to Section (V)(A), Items (1)-(3) and the Peiffer disclosure, the Applicant’s attention is further respectfully directed to the prior art rejection set forth above, wherein it is noted that the Peiffer reference remedies the Sakellarides/Zeise teaching in regards to the polyester resin (B) having a Tg of 40 to 90 °C in an amount of 10 to 150 parts by weight to 100 part by weight of the aliphatic polyester.  In addition Peiffer provides salient instruction to the skilled artisan as to the motivation for said combination towards the prevention of film (A) adhering to the extruder and the prevention of tearing of the film.

Conclusion
Applicant's amendment necessitated the new ground(s) 1, 3 and of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/14/2021